DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wright, JR. et al., U.S. Patent Publication Number 2019/0370544 A1.

Regarding claim 1, Wright discloses a method of determining the location of uniquely identifiable objects performed by an augmented reality computing system, hereinafter referred to as AR system, that includes one or more processors and sensors, the method comprising: 
generating a three dimensional virtual model of at least a part of an environment surrounding the AR system based on information provided by sensors of the AR system (paragraph 0144, generate a 3D model of the object, 3D model may utilized information from a depth sensor; paragraph 0176, SLAM, simultaneous localization and mapping, localization and mapping may generate a rough 3D reconstruction of the environment, accordingly, a rough model of the environment, including many visual features describing the environment uniquely); detecting a unique identifier of an object within the environment using said sensors (paragraph 0046, detects an object within a captured image; paragraph 0047, a key for searching may be an identifier of the object, e.g. a unique object identifier); 
and determining a location of the object within the three dimensional model (paragraph 0034, locate and identify object from within the view of the images captured by a camera; paragraph 0100, SLAM, scene or object 

Regarding claim 2, Wright discloses wherein the method further comprises: detecting an identifier that has a known absolute position within the environment surrounding the AR system and referencing the positions of objects within the virtual model, thereby associating an absolute real world position to the objects (paragraph 0087, object detection and tracking, determining the position of known objects relative to the device, and/or 3D reconstruction, creating a digital 3D representation of the environment; paragraph 0100, SLAM system, a scene- or object-specific tracker, etc., this system can provide a spatial frame of reference and understanding of the environment's spatial layout).

Regarding claim 3, Wright discloses further comprising: retrieving stored information relating to a uniquely identified object and displaying at least part of the stored information in a user observable display portion of the AR system (paragraph 0047, key for searching the communication database may be retrieved from the record associated with the identified object stored in the object database, the key may be identifier of the object, 

Regarding claim 4, Wright discloses wherein the method further comprises: when the object is not within the Field Of Vision of the AR system as observable by the user of the AR system, determining a route within the virtual model that allows the user of the AR system to move toward the object and displaying the route within the Field Of Vision of the AR system as observable by the user of the AR system (paragraph 0043, displaying a location on the object where the graphical marking may be found, for example if the object is lying on the ground such that the graphical marking is obscured from the user’s view, the user may not be aware that a graphical marking is present, the display may prompt the user to rotate the object and/or move the electronic device such that the graphical marking may be found; paragraph 0095, it may be desirable for the remote individual to navigate the space of the environment, provide annotations to the portions of the environment the user is not currently located and/or to guide the user to a desired location within the environment).

Regarding claim 5, Wright discloses wherein the AR system comprises one or more augmented reality computing devices, hereinafter referred to as the AR devices, that includes one or more processors, the method 

Regarding claim 6, Wright discloses wherein the method further comprises: when the object is not within the Field Of Vision of the AR system as observable by the user of the AR device, determining a route within the virtual model that allows the user of the AR device to move toward the object and displaying the route within the Field Of Vision of the AR device as 

Regarding claim 7, Wright discloses wherein the method further comprises: receiving said indication by one or more of: detecting and interpreting a voice command provided by the user (paragraph 0078the applicant run on the HMD may be configured to respond to certain voice commands received from the user); detecting and interpreting one or more user gestures using sensors of the AR device (paragraph 0078, the user may be able to navigate the AR experience via gesture input detected); or detecting and interpreting a region of a display of the AR device or an object currently observed by the user of the AR device (paragraph 0077, detect and track objects within the user’s environment).



Regarding claim 9, Wright discloses wherein the method further comprises: determining, based on information stored in the computing system, a last known location of the object (paragraph 0044, historical data may be stored on a remote server in the cloud ); selectively transmitting said information only to one or more of the one or more AR devices that are known to be in a vicinity of the last known location of the object (paragraph 

Regarding claim 10, Wright discloses wherein the method further comprises: receiving, from an AR device location information of a uniquely identifiable object (paragraph 0176, simultaneous localization and mapping to generate a rough 3D reconstruction of the environment; paragraph 0178, retrieving an identifier); and one or more of: storing said location information in a memory device of the system (paragraph 0177, geolocation database with labels for all object at that location); or forwarding said information or part thereof to one or more other AR devices of the one or more AR devices (paragraph 0097, allows the local user to share a rough representation of the environment with the remote individual, thereby allowing the remote individual to navigate freely in the virtual representation and annotate anywhere within that environment).

Regarding claim 11, Wright discloses a non-transitory computer readable storage medium storing instructions that are executable by an 

	Regarding claims 12-15, they are rejected based upon similar rational as above.  Wright further discloses an augmented reality computing system, hereinafter referred to as AR system, comprising one or more processors configured to determine the location of uniquely identifiable objects by: generating a three dimensional virtual model of at least a part of an environment surrounding the AR system based on information provided by sensors of the AR system (paragraph 0176, generate a rough 3D mapping of the environment, a rough 3D model of the environment may include many visual features describing the environment uniquely); detecting a unique identifier of an object within the environment using said sensors (paragraph 0177, identify objects at that geolocation); determining a location of the object within the three dimensional model (paragraph 0038, extract visual features from the identified object, may include, geo-location data, e.g. when the object is located at a unique location).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Short et al.		2019/0172266 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/         Primary Examiner, Art Unit 2616